Case 1:18-cr-00160-SEB-DML Document 253 Filed 12/17/20 Page 1 of 2 PageID #: 1286




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )     No. 1:18-cr-00160-SEB-DML
                                                       )
  DONALD LANDIS,                                       ) -05
                                                       )
                                Defendant.             )


                           The Honorable Sarah Evans Barker, Judge
                                 Entry for December 17, 2020

     On this date, Defendant appeared in person, together with retained counsel, Charles C.

  Hayes, and the Government appeared by AUSA Matthew J. Rinka and investigative agents Scott

  Brown and J.J. De St. Jean, for a change of plea and sentencing hearing. Ryan Harrold appeared

  on behalf of the United States Probation Office. The hearing was reported by Court Reporter,

  Laura Howie-Walters.

     •   The Defendant was advised of her rights and the possible penalties.

     •   The Court accepted the parties’ Stipulated Factual Basis as an adequate basis for the plea.

     •   Defendant pleaded guilty to Counts 2 and 8 of the Indictment.

     •   The Court accepted Defendant’s guilty plea and Defendant was adjudged guilty of

         Counts 2 and 8 of the Indictment.

     •   The parties were heard with respect to the sentence and application of the Sentencing

         Guidelines.

     •   Sentence was imposed as stated on the record, including:

                         Incarceration: 36 months
                         Supervised Release: 3 years
Case 1:18-cr-00160-SEB-DML Document 253 Filed 12/17/20 Page 2 of 2 PageID #: 1287




                       Restitution: $4,447,280.02
                       Special Assessment: $200.00.

     •   The Defendant was advised of her right to appeal.

     •   The Government will move to dismiss Counts 1, 3, 4, 7, 9, and 10.

     •   Defendant remains out of custody on the previously ordered conditions of release.

     •   The Judgment is forthcoming.

     •   The proceedings were adjourned.




  Distribution:

  Charles C. Hayes
  HAYES RUEMMELE LLC
  charleshayes.atty@gmail.com

  Matthew Rinka
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  matthew.rinka@usdoj.gov

  Robert A. Schembs
  SCHEMBS LAW
  robert@schembslaw.com
